                                    UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF WISCONSIN


RIGOBERTO RUIZ,

                       Plaintiff,

           v.
                                                                Case No. _________________
CONAGRA FOODS PACKAGED FOODS,
LLC,

                       Defendant.


          CONAGRA FOODS PACKAGED FOODS, LLC’S NOTICE OF REMOVAL


           Defendant, ConAgra Foods Packaged Foods, LLC (“ConAgra” or “Defendant”), files this

Notice of Removal, and hereby removes this action from the Walworth County Circuit Court, in

the state of Wisconsin, pursuant to 28 U.S.C. §§ 1331, 1332, 1441, 1442, and 1446. In support of

this Notice of Removal, ConAgra states as follows:

           1.          Plaintiff filed his Complaint in the Walworth County Circuit Court, in the state of

Wisconsin, on February 26, 2021. A copy of the Summons and Complaint is attached as Exhibit

A.

           2.          ConAgra was served with the Summons and Complaint on March 4, 2021.

           3.          ConAgra has not been served with any process, pleadings, or orders in this action

other than the Summons and Complaint that are attached as Exhibit A.

           4.          ConAgra timely removed this action, because it filed its Notice of Removal within

thirty 30 days of service upon ConAgra. See 28 U.S.C. § 1446(b).




HB: 4836-2786-3009.1
                Case 2:21-cv-00387-SCD Filed 03/26/21 Page 1 of 5 Document 1
           5.          ConAgra’s removal is proper, and the Court has jurisdiction over this matter, under

three different theories: (a) diversity jurisdiction; (b) federal question jurisdiction; and/or (c)

federal officer jurisdiction.

           6.          The Court has diversity jurisdiction because there is complete diversity of

citizenship between Plaintiff and ConAgra, and the amount in controversy exceeds $75,000.00,

exclusive of interest and costs.

           7.          ConAgra is a limited liability company, also known as an LLC. “Citizenship of an

LLC for purposes of the diversity jurisdiction is the citizenship of its members.” Cosgrove v.

Bartolotta, 150 F.3d 729, 731 (7th Cir. 1998).

           8.          ConAgra is a Delaware limited liability company with its principal place of

business located in Nebraska. ConAgra’s sole member is ConAgra Foods Packaged Foods

Holdings, Inc., a Delaware corporation, and its principal place of business is located in Nebraska.

For purposes of 28 U.S.C. §§ 1332, 1441, and 1446, ConAgra is therefore a citizen of Delaware

or Nebraska, not a citizen of Wisconsin.

           9.          As represented in the Complaint (see Ex. A ¶ 1), Plaintiff is a resident of the State

of Wisconsin. For purposes of 28 U.S.C. §§ 1332, 1441, and 1446, Plaintiff is therefore a citizen

of Wisconsin.

           10.         Because Plaintiff and ConAgra are citizens of different States, under 28 U.S.C. §

1332, there is complete diversity of citizenship between the parties.

           11.         Although ConAgra disputes that it owes any money to Plaintiff, Plaintiff’s

Complaint alleges that ConAgra is responsible to Plaintiff for compensation for the wrongful death

of his wife, Martha Amador De Ruiz, compensation for the injuries and damages suffered by

Martha Amador De Ruiz prior to her death, as well as costs and disbursements, and attorneys’



                                                       -2-
HB: 4836-2786-3009.1
                Case 2:21-cv-00387-SCD Filed 03/26/21 Page 2 of 5 Document 1
fees. In addition, in part because plaintiffs in wrongful death cases often seek damages well in

excess of $75,000, and in part because of concerns about the size of jury awards for “loss of society

and companionship” damages related to an adult’s wrongful death, the Wisconsin legislature

placed a $350,000 cap on “loss of society and companionship” damages awards. See Wis. Stat. §

895.04(4).

           12.         The amount in controversy therefore exceeds $75,000, exclusive of interest and

costs, by Plaintiff’s estimate. See 28 U.S.C. § 1332(a).

           13.         In addition to diversity jurisdiction, this Court has federal question jurisdiction over

this matter pursuant to 28 U.S.C. § 1331.

           14.         Plaintiff’s Complaint raises Wisconsin state law causes of action, and alleges that

the injuries at issue occurred because ConAgra failed “to follow CDC guidelines and general

advice” during the COVID-19 Global Pandemic.

           15.         Although ConAgra disputes Plaintiff’s allegations, because of Plaintiff’s

allegations, the Public Readiness and Emergency Preparedness Act (the “PREP Act”) applies to

Plaintiff’s claims. See 42 U.S.C. § 247d-6d.

           16.         The PREP Act therefore completely preempts Plaintiff’s state law claims, and gives

rise to federal question jurisdiction under 28 U.S.C. § 1331. See, e.g., Garcia v. Welltower OpCo

Group, LLC, Case No. SACV 20-02250JVS, 2021 WL 492581 (C.D. Cal. Feb. 10, 2021); see also

Office of General Counsel of the Department of Health and Human Services Advisory Opinion

No. 21-02 (Jan. 8, 2021).

           17.         Finally, the Court also has federal officer jurisdiction over this matter. See 28

U.S.C. § 1442.




                                                        -3-
HB: 4836-2786-3009.1
               Case 2:21-cv-00387-SCD Filed 03/26/21 Page 3 of 5 Document 1
           18.         During the COVID-19 Global Pandemic, the United States government designated

ConAgra, a prominent member of the food processing and manufacturing sector, as “critical

infrastructure.”

           19.         As critical infrastructure, ConAgra acted under the United States government and

with federal authority to maintain its facilities, to support the food and agriculture sector of the

United States economy, and to sustain the country’s critical food supply. The Court therefore also

has federal officer jurisdiction over this matter. See, e.g., Fields v. Brown, Case No. 6:20-CV-

00475, 2021 WL 510620 (E.D. Tex. Feb. 11, 2021).

           20.         For the reasons stated above, and given the timing set forth in Plaintiff’s Complaint,

in addition to ConAgra’s other colorable defenses, the PREP Act gives ConAgra a colorable

federal defense within the federal officer removal doctrine. See 28 U.S.C. § 1442(a).

           21.         Contemporaneously with the filing of this Notice of Removal, a copy of the Notice

of Removal is being filed with the Walworth County Circuit Court, in the State of Wisconsin. See

28 U.S.C. § 1446(d). In addition, written notice of the filing of this Notice of Removal will be

given to all parties.

           WHEREFORE, Defendant, ConAgra Foods Packaged Foods, LLC, respectfully requests

that this Court remove the above-captioned action to this Court.




                                                        -4-
HB: 4836-2786-3009.1
               Case 2:21-cv-00387-SCD Filed 03/26/21 Page 4 of 5 Document 1
           Dated this 26th day of March, 2021.


                                                       s/ Patrick M. Harvey
                                                       Patrick M. Harvey
                                                       State Bar No. 1059695
                                                       Emily L. Stedman
                                                       State Bar No. 1095313
                                                       Attorneys for Defendant, ConAgra Foods
                                                       Packaged Foods, LLC
                                                       HUSCH BLACKWELL LLP
                                                       511 North Broadway, Suite 1100
                                                       Milwaukee, Wisconsin 53202
                                                       Telephone: 414.273.2100
                                                       Fax: 414.223.5000
                                                       Email: patrick.harvey@huschblackwell.com
                                                               emily.stedman@huschblackwell.com




                                                 -5-
HB: 4836-2786-3009.1
               Case 2:21-cv-00387-SCD Filed 03/26/21 Page 5 of 5 Document 1
